--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.39


SECOND AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
OF
MAGNETEK, INC.
 
STANDARD TERMS AND CONDITIONS RELATING TO NON-QUALIFIED OPTIONS
 
The following standard terms and conditions apply to the non-qualified option to
purchase $0.01 par value Common Stock of Magnetek, Inc. granted under the Second
Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. (the “Restated
2004 Plan”) (the applicable terms of which are hereby incorporated by reference
and made a part of these standard terms and conditions).  In turn, these
standard terms and conditions are incorporated by reference into each such
option.
 
ARTICLE 1
 
DEFINITIONS
 
Whenever capitalized terms are used in these standard terms and conditions, they
shall have the meaning specified (i) in the Restated 2004 Plan, (ii) in the
Magnetek, Inc. Non-Qualified Stock Option Agreement (the “Option Agreement”)
into which these standard terms and conditions are incorporated by reference or
(iii) below, unless the context clearly indicates to the contrary.  The
masculine pronoun shall include the feminine and neuter, and the singular the
plural, where the context so indicates.
 
 “Board” shall mean the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” shall mean Magnetek, Inc., a Delaware corporation.
 
“Consultant” shall mean any non-Employee providing services to the Company, or
of any corporation which is then a Parent Corporation or a Subsidiary, whether
such individual is providing services at the time the Restated 2004 Plan is
adopted or begins providing services subsequent to the adoption of the Restated
2004 Plan.
 
“Employee” shall mean any employee (as defined in accordance with the
Regulations then applicable under Section 3401(c) of the Code) of the Company,
or of any corporation which is then a Parent Corporation or a Subsidiary,
whether such employee is so employed at the time the Restated 2004 Plan is
adopted or becomes so employed subsequent to the adoption of the Restated 2004
Plan.
 
“Fair Market Value” of a share of the Company’s stock on a given determination
date shall mean:  the closing price for a share of the Company’s stock reported
for that date by the New York Stock Exchange (or such other stock exchange or
quotation system on which shares of the Company’s stock are then listed or
quoted) or, if no shares of the Company’s stock are traded on the New York Stock
Exchange (or such other stock exchange or quotation system) on the date in
question, then for the next preceding date for which shares of the Company’s
stock traded on the New York Stock Exchange (or such other stock exchange or
quotation system).
 
“Option” shall mean the non-qualified option to purchase $0.01 par value Common
Stock of the Company granted under the Restated 2004 Plan and to which these
standard terms and conditions apply.
 
“Optionee” shall mean the Employee or Consultant to whom the Option is granted
under the Restated 2004 Plan.
 
“Parent Corporation” shall mean any corporation that is a “parent” of the
Company within the meaning of Rule 405 under the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Shares” shall mean shares of the Company’s Common Stock, $.01 par value.
 

 
 

--------------------------------------------------------------------------------

 



 
“Subsidiary” shall mean any corporation of which the Company has “control”
within the meaning of Rule 405 under the Securities Act.
 
“Termination of Employment or Service” shall mean the time when the
employee-employer or service relationship between the Optionee and the Company,
a Parent Corporation or a Subsidiary is terminated for any reason, with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death or retirement, but excluding terminations where
there is a simultaneous reemployment by the Company, a Parent Corporation or a
Subsidiary.  The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment or
Service, including, but not by way of limitation, the question of whether a
Termination of Employment or Service resulted from a discharge for good cause,
and all questions of whether particular leaves of absence constitute
Terminations of Employment or Service.  The term Termination of Employment or
Termination of Service shall be interpreted in a manner consistent with the
definition of “Separation from Service” under Code Section 409A.
 
ARTICLE 2
 
ADJUSTMENTS TO OPTION
 
SECTION 2.1 - ADJUSTMENTS IN OPTION
 
If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Company are sold, then, unless the terms of such transaction shall
provide otherwise, the Committee shall make appropriate and proportionate
adjustments in (a) the number and type of shares or other securities or cash or
other property that may be acquired pursuant to Awards theretofore granted under
this Plan and the exercise or settlement price of such Awards, provided,
however, that such adjustment shall be made in such a manner that is consistent
with the requirements of Code Section 409A and that will not affect the status
of any Award intended to qualify as an ISO under Code Section 422 or as
“performance based compensation” under Code Section 162(m) and (b) the maximum
number and type of shares or other securities that may be issued pursuant to
such Awards thereafter granted under this Plan.
 
SECTION 2.2 - CHANGE OF CONTROL
 
(a)           Upon or in connection with a Change of Control or a Change of
Control Transaction (each as defined in Section 2.2(b)), or upon a termination
of the participant’s employment or service with the Company following a Change
of Control, the Option shall either (A) become fully exercisable, or (B) be
converted automatically into the right to receive a payment equal to the
difference between the exercise price for all Shares subject to the Option
(whether or not then subject to exercise) and the price being paid to the
holders of Shares in connection with the Change of Control Transaction.
 
(b)           “Change of Control” shall mean the first to occur of the
following:
 
(i)           the merger or consolidation of the Company with or into another
corporation;
 
(ii)           the acquisition by another corporation person or group of all or
substantially all of the Company’s assets or 40% or more of the Company’s then
outstanding voting stock;
 
(iii)           the liquidation or dissolution of the Company; or
 
(iv)           during any period of 12 consecutive months, individuals who at
the beginning of such 12-month period constituted the Board (together with any
new directors whose election by the Board or whose nomination for election by
the stockholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office,
 
provided, however, that a Change of Control will not be deemed to have occurred
in respect of a merger in which (x) the Company is the surviving corporation,
(y) no person or group acquires 40% or more of the Company’s outstanding voting
stock and (z) the Shares outstanding prior to the merger remain outstanding
thereafter; and provided further, that a merger or consolidation will not be
considered a Change of Control if such transaction results only in the
reincorporation of the Company in another jurisdiction or its restructuring into
holding company form.
 

 
 

--------------------------------------------------------------------------------

 

 
“Change of Control Transaction” shall mean any tender offer, offer, exchange
offer, solicitation, merger, consolidation, reorganization or other transaction
that is intended to or reasonably expected to result in a Change of Control.
 
ARTICLE 3
 
PERIOD OF EXERCISABILITY
 
SECTION 3.1 - COMMENCEMENT OF EXERCISABILITY
 
(a)           Subject to Section 3.1(b), the Option shall become exercisable as
set fort in the Option Agreement.
 
(b)           No portion of the Option which is unexercisable at Termination of
Employment or Service shall thereafter become exercisable.
 
SECTION 3.2 - EXPIRATION OF OPTION
 
The Option may not be exercised to any extent by anyone after the first to occur
of the following events:
 
(a)           The expiration of 10 years after the date the Option was granted;
or
 
(b)           The time of the Optionee’s Termination of Employment or Service
unless such Termination of Employment or Service results from his death, his
disability (with the meaning of Section 22(e)(3) of the Code), his retirement or
his voluntary or involuntary discharge other than for cause; or
 
(c)           In the case of an Optionee who was an executive officer on the
date the Option was granted, the expiration of 12 months from the date of the
Optionee’s Termination of Employment or Service by reason of the Optionee’s
retirement or the Optionee’s voluntary or involuntary discharge other than for
cause; or
 
(d)           In the case of an Optionee who was not an executive officer on the
date the Option was granted, the expiration of three months from the date of the
Optionee’s Termination of Employment or Service by reason of the Optionee’s
retirement or the Optionee’s voluntary or involuntary discharge other than for
cause, unless the Optionee dies within said three-month period; or
 
(e)           The expiration of 12 months from the date of the Optionee’s
Termination of Employment or Service by reason of his disability (with the
meaning of Section 22(e)(3) of the Code) unless the Optionee dies within said
12-month period; or
 
(f)           The expiration of 12 months from the date of the Optionee’s death;
or
 
(g)           The circumstances referred to in Section 2.2 in which the Option
will automatically be converted into the right to receive a cash payment.
 
SECTION 3.3 - CONSIDERATION TO THE COMPANY
 
In consideration of the granting of the Option by the Company, the Participant
agrees to render faithful and efficient services to the Company, a Parent
Corporation or a Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe, for a period of at least 12 months
from the date the Option is granted.  Nothing in these standard terms and
conditions, in the Option Agreement or in the Restated 2004 Plan shall confer
upon the Participant any right to continue in the employ or service of the
Company, any Parent Corporation or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company, its Parent Corporations and its
Subsidiaries, which are hereby expressly reserved, to discharge the Participant
at any time for any reason whatsoever, with or without cause.
 
ARTICLE 4
 
EXERCISE OF OPTION
 
SECTION 4.1 - PERSON ELIGIBLE TO EXERCISE
 
During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof.  After the death of the Optionee, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 2.2 or 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.
 

 
 

--------------------------------------------------------------------------------

 


SECTION 4.2 - PARTIAL EXERCISE
 
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or any portion thereof becomes unexercisable under Section 3.2;
provided, however, that each partial exercise shall be for not less than the
minimum number of Shares specified in the Option Agreement and shall be for
whole Shares only.
 
SECTION 4.3 - MANNER OF EXERCISE
 
The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary of the Company or his office of all of the following
prior to the time when the Option or such portion becomes unexercisable under
Section 2.2 or 3.2:
 
(a)           Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or any portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee; and
 
(b)           Full payment:
 
(i)           By delivery of cash or a certified or cashier’s check for the
Shares with respect to which such Option or portion thereof is thereby
exercised; or
 
(ii)           To the extent provided by the terms of the Option or otherwise
with the consent of the Committee, by delivery to the Company of Shares that
have been held by the Optionee for a period of not less than 12 months unless
otherwise specified by the Committee, duly endorsed for transfer to the Company
by the Optionee or other person then entitled to exercise the Option or portion
thereof, with a Fair Market Value determined as of the date of delivery equal to
the aggregate Option price of the Share with respect to which such Option or
portion thereof is thereby exercised; or
 
(iii)           Other property acceptable by the Committee; or
 
(iv)           To the extent provided by the terms of the Option or otherwise
with the consent of the Committee, by retention by the Company of Shares to be
issued with a Fair Market Value determined as of the date of issuance equal to
the aggregate Option price of the Shares with respect to which such Option or
portion thereof is thereby exercised; or
 
(v)           By means of any combination of the consideration provided in the
foregoing subsections (i), (ii) (iii) or (iv); and
 
(c)           On or prior to the date the same is required to be withheld:
 
(i)           Full payment (in cash or by check) of any amount that must be
withheld by the Company, any Parent Corporation or any Subsidiary for federal,
state and/or local tax purposes in connection with the exercise of the Option;
or
 
(ii)           To the extent provided by the terms of the Option or otherwise
with the consent of the Committee, full payment by delivery to the Company of
Shares owned by the Optionee, duly endorsed for transfer to the Company by the
Optionee or other person then entitled to exercise the Option or portion
thereof, with a Fair Market Value determined as of the date of delivery equal to
the amount that must be withheld by the Company, any Parent Corporation or any
Subsidiary for federal, state and/or local tax purposes in connection with the
exercise of the Option; or
 
(iii)           To the extent provided by the term of the Option or otherwise
with the consent of the Committee, full payment by retention by the Company of
Shares to be issued with a Fair Market Value determined as of the date of
issuance equal to the amount that must be withheld by the Company, any Parent
Corporation or any Subsidiary for federal, state and/or local tax purposes in
connection with the exercise of the Option; or
 
(iv)           Any combination of payments provided in the foregoing subsections
(i), (ii) or (iii); and
 
(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or portion thereof.
 

The Committee may, in its absolute discretion, take whatever additional actions
it deems appropriate in connection with the exercise of the Option and the
issuance of Shares pursuant thereto to insure compliance with the Securities Act
and any other federal or state securities laws or regulations.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 4.4 - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES
 
The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares which
have then been reacquired by the Company.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares purchased upon the exercise of the Option
or any portion thereof prior to fulfillment of all of the following conditions:
 
(a)           The admission of such Shares to listing on all stock exchanges on
which such class of stock is then listed; and
 
(b)           The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Company shall deem necessary or advisable; and
 
(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Company shall determine to be necessary or
advisable; and
 
(d)           The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.
 
SECTION 4.5 - RIGHTS AS STOCKHOLDER
 
The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such Shares shall have been issued by the Company to such holder.
 
ARTICLE 5
 
OTHER PROVISIONS
 
SECTION 5.1 - ADMINISTRATION
 
The Committee shall have the power to interpret the Restated 2004 Plan, these
standard terms and conditions and the Option Agreements, and to adopt such rules
for the administration, interpretation and application of the Restated 2004 Plan
as are consistent therewith and to interpret or revoke any such rules.  Without
limiting the generality of the foregoing, in connection with mergers,
consolidations and other corporate transactions referred to in Section 2.2
hereof, the Committee may make such determinations and adopt such rules and
conditions as it, in its absolute discretion, deems appropriate in connection
with (a) the acceleration of exercisability of options (including conditioning
such acceleration upon consummation of the contemplated corporate transaction)
and (b) determinations as to whether the relevant agreement for the corporate
transaction provides for the assumption or substitution of options.  All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon the Optionee, the Company and all other
interested persons.  No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Restated 2004 Plan or the Option.  In its absolute discretion, the Board may
at any time and from time to time exercise any and all rights and duties of the
Committee under the Restated 2004 Plan and these standard terms and conditions.
 
SECTION 5.2 - OPTION NOT TRANSFERABLE
 
Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and an attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.
 
SECTION 5.3 - CONFIDENTIALITY AND NON-DISPARAGEMENT
 
Each Optionee hereby agrees to maintain in confidence and not disclose or use,
either during or after the term of his or her employment without the prior
express written consent of the Company, any proprietary or confidential
information or know-how belonging to the Company (“Proprietary Information”),
whether or not it is in written or permanent form, except to the extent required
to perform duties on behalf of the Company in his or her capacity as an Employee
or Consultant.  Proprietary Information refers to any information, not generally
known in the relevant trade or industry, which was obtained from the Company or
which was learned, discovered, developed, conceived, originated, or prepared by
the Optionee in the scope of Employment or Service.  Such Proprietary
Information includes, but is not limited to, software, technical and business
information relating to the Company’s inventions or products, research and
development, production processes, manufacturing and engineering processes,
machines and equipment, finances, customers, marketing, production, future
business plans, personnel information, and any other information which is
identified as confidential by the Company.  The Company considers all such
Proprietary Information to be its trade secrets.  Upon Termination of Employment
or Service or at the request of Optionee’s supervisor before termination,
Optionee agrees to deliver to the Company all written and tangible material in
his or her possession incorporating the Proprietary Information or otherwise
relating to the Company’s business.  These obligations with respect to
Proprietary Information extend to information belonging to customers and
suppliers of the Company who may have disclosed such information to the
Optionee.
 
The Optionee further agrees not, either orally or in writing, to speak
critically or negatively about the Company, or its past, present, or future
officers, directors, or employees, whether by expressing his or any other
person’s opinion, or by speaking in any other manner whatsoever that would
reasonably be expected to result in the Company, or its past, present, or future
officers, directors, or employees being viewed by another person in a false or
negative light.  The Optionee also agrees not to make any comments of a
denigrating or disparaging nature about any of the Company’s products, goods, or
services.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.4 - AGREEMENT NOT TO SOLICIT EMPLOYEES
 
In order to remain eligible for the Option, Optionee agrees that during
Employment or Service and for a period of two years after Termination of
Employment or Service he or she will not solicit any employees of the Company or
any Subsidiary for purposes of providing services to or employment with any
business organization competitive with the Company or any Subsidiary.
 
SECTION 5.5 – SHARES TO BE RESERVED
 
The Company shall at all times during the term of the Option reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of the Option.
 
SECTION 5.6 - NOTICES
 
Any notice to be given under the terms of these standard terms and conditions to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him at the address
given beneath his name on the Option Agreement.  By notice given pursuant to
this Section 5.6, either party may hereafter designate a different address for
notices to be given to him.  Any notice which is required to be given to the
Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.6.  Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
 
SECTION 5.7 - TITLES
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Option or these standard terms and
conditions.
 
SECTION 5.8 - CONSTRUCTION
 
The Option and these standard terms and conditions shall be administered,
interpreted and enforced under the laws of the State of Delaware.
 
SECTION 5.9 – PLAN; OPTION DOCUMENT; AMENDMENT
 
(a)           The Option is granted pursuant to the Restated 2004 Plan and is
subject to all the terms and conditions of the Restated 2004 Plan, as the same
may be amended from time to time by the Committee in its sole discretion, and
these standard terms and conditions, as they may be amended from time to time by
the Committee in its sole discretion.
 
(b)           The terms of the Restated 2004 Plan, these standard terms and
conditions and the Option Agreement together constitute the “Option Document”
contemplated by the Restated 2004 Plan, and the interpretation and construction
of the Option Document by the Committee shall be final and binding upon the
Optionee.
 
(c)           The Committee may amend the Option Document without the consent of
the Optionee; provided, however, that the Option Document may not be amended
following a Change of Control except for any amendment (i) consented to in
writing by the Optionee or (ii) necessary to comply with applicable tax or
securities laws or regulations.
 
SECTION 5.10 - ARBITRATION
 
Any claim, dispute or other matter in question of any kind relating to the
Restated 2004 Plan, this Option grant or any interpretation or action or breach
relating to the foregoing shall be settled by arbitration conducted in the
English language in Menomonee Falls, Wisconsin, administered by the American
Arbitration Association in accordance with the Commercial Rules of the American
Arbitration Association.  Notice of demand for arbitration shall be made in
writing to the opposing party and to the American Arbitration Association within
a reasonable time after the claim, dispute or other matter in question has
arisen.  In no event shall a demand for arbitration be made after the date when
the applicable statute of limitations would bar the institution of a legal or
equitable proceeding based on such claim, dispute or other matter in
question.  The award rendered by the arbitrator shall be final and may be
entered and enforced in any court having jurisdiction thereof.  In his award,
the arbitrator will allocate, in his discretion, among the parties to the
arbitration all costs of arbitration, including the fees of the arbitrator and
reasonable attorneys’ fees, costs and expert witness expenses of the
parties.  In rendering the award, the arbitrator shall determine the rights and
obligations of the parties according to the substantive and procedural law of
Delaware.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------